DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see pg. 7-9, filed 01/04/2021, with respect to the rejections of the claims have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Wook Kim on 02/11/2021.

3.  (Currently Amended)  The semiconductor device of claim 1, wherein the second gate structure further comprises a high-k dielectric layer formed on the second dielectric layer and between the second gate electrode and the second spacer element, and
the high-k dielectric layer is made of oxide of at least one metal selected from the group consisting and Lu

6.  The semiconductor device of claim 1, wherein the first gate structure further comprises a high-k dielectric layer formed on the first dielectric layer and between the first gate electrode and the first spacer element, and
the high-k dielectric layer is made of oxide of at least one metal selected from the group consisting and Lu

16.  A semiconductor device, comprising:
a first structure comprising a first fin, a first gate structure disposed over the first fin, a first spacer element abutting the first gate structure, a first strained layer over a recessed portion in the first fin adjacent the first gate structure; and 
a second structure comprising a second fin, a second gate structure disposed over the second fin, a second spacer element abutting the second gate structure and a second strained layer over a recessed portion in the second fin adjacent the second gate structure, wherein:
the first gate structure includes a first gate dielectric layer disposed over the first fin and underlying a first gate electrode,
the second gate structure includes a dielectric bi-layer disposed over the second fin and underlying a second gate electrode, wherein the dielectric bi-layer includes a lower gate dielectric layer and an upper gate dielectric layer disposed on the lower gate dielectric layer, 
the first structure further comprises a first spacer dielectric layer disposed over the first fin and underlying the first spacer element,
the lower gate dielectric layer has a uniform thickness and extends under the second spacer element, 

a side surface of the first spacer dielectric layer is in contact with a side surface of the first gate dielectric layer, and a material of the first spacer dielectric layer is different from that of the first gate dielectric layer,
a height of a second spacer dielectric layer is lower than a height of the dielectric bi-layer 
a height of the first spacer dielectric layer is same as a height of the first gate dielectric layer.

17.  The semiconductor device of claim 16, wherein a material of the dielectric bi-layer 

19.  The semiconductor device of claim 16, wherein the second gate structure further comprises a high-k dielectric layer having a U-shape cross section, and
the high-k dielectric layer is made of oxide of at least one metal selected from the group consisting and Lu

20. The semiconductor device of claim 16, wherein a difference between the height of the dielectric bi-layer  

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, see pg. 7-9, filed 01/04/2021, with respect to the rejections of the claims have been fully considered and are persuasive. There is no better prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441.  The examiner can normally be reached on Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joshua King/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        02/11/2021